Citation Nr: 0335401	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  91-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The Board Member (now Veterans Law Judge) who held the 
December 1991 hearing has since left the Board.  The veteran 
was afforded an opportunity to have a hearing before a 
sitting Veterans Law Judge, in Washington, D.C., at the RO, 
or by video conference from the RO to Washington, D.C.  The 
veteran chose to have a hearing in Washington, D.C.  That 
hearing was scheduled and the veteran was notified.  However, 
he did not appear for the hearing.  He has not requested a 
postponement or asserted any good cause for missing the 
hearing.  Consequently, the applicable regulation requires 
the Board to proceed with its review of the appeal.  
38 C.F.R. § 20.704(d) (2003).  

The case was previously remanded by the Board in February 
1992 and July 1997.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
eliminated the concept of a well-grounded claim.  This law 
also amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C. § 
5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 3.159(b).

The Board attempted to notify the veteran, as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), what 
information and evidence is needed to substantiate the claim 
and what evidence the appellant must furnish.  After the 
Board wrote to the veteran, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  These provisions 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
As a result of the Federal Circuit decision, the Board no 
longer has authority to cure VCAA deficiencies.  The result 
is that the RO must provide the notice required by VCAA.  The 
RO must review the record and notify the veteran of the 
evidence needed to support his claim, what evidence VA will 
develop and what evidence the veteran must submit.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

The Board's letter of December 2002 gave the veteran 30 days 
to respond.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, supra.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

While the Board regrets the further delay, this case must be 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO must 
specifically state, as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), what information and evidence 
is needed to substantiate the claim and 
what evidence the appellant must furnish.

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




